ADA AND ENVIRONMENTAL INDEMNITY AGREEMENT

ADA AND ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) made as of the 13th
day of March, 2020 by SUTTON HILL PROPERTIES, LLC, a Nevada limited liability
company, having its principal place of business at 5995 Sepulveda Boulevard,
Suite 300, Culver City, California 90230 (the “Borrower”) and READING
INTERNATIONAL, INC., a Nevada corporation, having its principal place of
business at 5995 Sepulveda Boulevard, Suite 300, Culver City, California 90230
(the “Guarantor” and, together with Borrower, collectively, the “Indemnitor”) in
favor of VALLEY NATIONAL BANK, having an office at 1455 Valley Road, Wayne, New
Jersey 07470, (the “Lender” or “Indemnified Party”) and other Indemnified
Parties (defined below).

RECITALS:

A.    Lender is prepared to make a first mortgage loan to Borrower of even date
herewith in the original principal amount of TWENTY-FIVE MILLION AND 00/100
DOLLARS ($25,000,000.00) (the “Loan”).

B.    The Loan is to made pursuant to that certain Consolidated, Amended and
Restated Mortgage Promissory Note of even date herewith made by Borrower in
favor of Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Note”), which Loans are secured by,
among other things, the Property (hereinafter defined) pursuant to that certain
Mortgage Consolidation, Extension and Modification Agreement of even date
herewith made by Borrower in favor of Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Mortgage”).

C.    Guarantor is the owner of direct or indirect interests in Borrower, and
Guarantor will directly or indirectly and substantially benefit from the Lender
making the Loan to Borrower.

D.    Lender is unwilling to make the Loan unless Indemnitor agrees to provide
the indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.

E.    Indemnitor is entering into this Agreement to induce Lender to make the
Loan to Borrower.

F.    “Property” shall mean 1001-1007 Third Avenue, New York, New York, as more
fully described on Schedule A attached hereto.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:





1

--------------------------------------------------------------------------------

 

1    Representations and Warranties.

Except as otherwise disclosed by that certain Phase I environmental report (or
Phase II environmental report, if required) in respect of the Property (referred
to below as the “Environmental Report”), an accurate and complete copy of which
has been provided to Lender, (a) there are no Hazardous Substances (defined
below) or underground storage tanks in, on, or under the Property, except those
that are both (i) in compliance with all Environmental Laws (defined below) and
with permits issued pursuant thereto and (ii) fully disclosed to Lender in
writing pursuant to the Environmental Report; (b) there are no past, present or
threatened Releases (defined below) of Hazardous Substances in, on, under or
from the Property which have not been fully remediated in accordance with
Environmental Law; (c) there is no threat of any Release of Hazardous Substances
migrating to the Property; (d) there is no past or present non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
the Property which has not been fully remediated in accordance with
Environmental Law; (e) Indemnitor does not know of, and has not received, any
written or oral notice or other communication from any Person (including but not
limited to a Governmental Authority) relating to Hazardous Substances or
Remediation (defined below) thereof, or possible liability of any Person
pursuant to any Environmental Law, other environmental conditions in connection
with the Property, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; and (f) Indemnitor has
truthfully and fully provided to Lender, in writing, any and all information
relating to conditions in, on, under or from the Property that is known to
Indemnitor and that is contained in files and records of Indemnitor, including
but not limited to any reports relating to Hazardous Substances in, on, under or
from the Property and/or to the environmental condition of the Property.

2    Covenants.

(a)    Indemnitor covenants and agrees that:  (a) all uses and operations on or
of the Property, whether by Indemnitor or any other Person, shall be in
compliance with all Environmental Laws and permits issued pursuant thereto;
(b) there shall be no Releases of Hazardous Substances in, on, under or from the
Property; (c) there shall be no Hazardous Substances in, on, or under the
Property, except those that are both (i) in compliance with all Environmental
Laws and with permits issued pursuant thereto and (ii) fully disclosed to Lender
in writing; (d) Indemnitor shall keep the Property free and clear of all liens
and other encumbrances imposed pursuant to any Environmental Law, whether due to
any act or omission of Indemnitor or any other Person (the “Environmental
Liens”); (e) Indemnitor shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to Paragraph 3 of this
Agreement, including but not limited to providing all relevant information and
making knowledgeable Persons available for interviews; (f) at any time after the
occurrence and during the continuance of an Event of Default (as defined in the
Mortgage) or after Lender shall have reasonable grounds to believe that, other
than as previously disclosed to Lender in the Environmental Report, Hazardous
Substances are or have been released, stored or disposed of on the Property, or
that any part of the Property may be in violation of Environmental Laws, then
pursuant to a written request from Lender, Indemnitor shall, at its sole cost
and expense, perform any environmental site assessment



2

--------------------------------------------------------------------------------

 

or other investigation of environmental conditions in connection with the
Property, pursuant to any reasonable written request of Lender (including but
not limited to sampling, testing and analysis of soil, water, air, building
materials, and other materials and substances whether solid, liquid or gas), and
share with Lender the reports and other results thereof, and Lender and the
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof; (g) Indemnitor shall, at its sole cost and expense, comply with
all reasonable written requests of Lender to (i) effectuate Remediation of any
condition (including but not limited to a Release of a Hazardous Substance) in,
on, under or from the Property; (ii) comply with any Environmental Law;
(iii) comply with any directive from any Governmental Authority; and (iv) take
any other reasonable action necessary or appropriate for protection of human
health or the environment; (h) Indemnitor shall not do or allow any tenant or
other user of the Property to do any act that materially increases the dangers
to human health or the environment, poses an unreasonable risk of harm to any
Person (whether on or off the Property), impairs or may impair in any material
respect the value of the Property, is contrary to any requirement of any
insurer, constitutes a public or private nuisance, constitutes waste, or
violates any covenant, condition, agreement or easement applicable to the
Property; and (i) Indemnitor shall immediately notify Lender in writing of
(A) any presence or Releases or threatened Releases of Hazardous Substances in,
on, under, from or migrating towards the Property; (B) any non-compliance with
any Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to the Property; and (E) any written or oral
notice or other communication of which any Indemnitor becomes aware from any
source whatsoever (including but not limited to a Governmental Authority)
relating in any way to Hazardous Substances or Remediation thereof, possible
liability of any Person in connection with the Property pursuant to any
Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Agreement.

(b)    Indemnitor covenants and agrees that (a) except as otherwise expressly
set forth in the Disclosure Schedule (as defined in the Mortgage), the Property
shall at all times comply with all requirements of the ADA, (b) Indemnitor
shall, at its sole cost and expense, comply with all reasonable written requests
of Lender to (i) effectuate compliance with the ADA and (ii) comply with any
directive from any Governmental Authority relating to ADA compliance and
(c) Indemnitor shall immediately notify Lender in writing of (i) any
non-compliance with the ADA related in any way to the Property and (ii) any
written or oral notice or other communication of which Indemnitor becomes aware
from any source whatsoever (including but not limited to a Governmental
Authority) relating in any way to the ADA or compliance therewith, possible
liability of any Person pursuant to the ADA, or any actual or potential
administrative or judicial proceedings in connection with anything referred to
in this Agreement.

3    Indemnified Rights/Cooperation and Access.

(a)    In the event the Indemnified Parties have reason to believe that an
environmental hazard exists on the Property that does not, in the sole
reasonable discretion of the Indemnified Parties, endanger any tenants or other
occupants of the Property or their



3

--------------------------------------------------------------------------------

 

guests or the general public or materially and adversely affects the value of
the Property, upon reasonable notice from the Lender, Indemnitor shall, at
Indemnitor’s expense, promptly cause an engineer or consultant satisfactory to
the Indemnified Parties to conduct any environmental assessment or audit (the
scope of which shall be determined in the sole and absolute discretion of the
Indemnified Parties) and take any samples of soil, groundwater or other water,
air, or building materials or any other invasive testing requested by Lender and
promptly deliver the results of any such assessment, audit, sampling or other
testing; provided, however, if such results are not delivered to the Indemnified
Parties within a reasonable period or if the Indemnified Parties have reason to
believe that an environmental hazard exists on the Property that, in the sole
reasonable judgment of the Indemnified Parties, endangers any tenant or other
occupant of the Property or their guests or the general public or may materially
and adversely affect the value of the Property, upon reasonable notice to
Indemnitor, the Indemnified Parties and any other Person designated by the
Indemnified Parties, including but not limited to any receiver, any
representative of a Governmental Authority, and any environmental consultant,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in the
sole and absolute discretion of the Indemnified Parties) and taking samples of
soil, groundwater or other water, air, or building materials, and reasonably
conducting other invasive testing.  Indemnitor shall cooperate with and provide
the Indemnified Parties and any such Person designated by the Indemnified
Parties with access to the Property.

(b)    In the event the Indemnified Parties have reason to believe that the
Property is not in compliance with the ADA (other than with respect to
conditions which have previously been disclosed in writing to Lender), upon
reasonable notice from the Lender, Indemnitor shall, at Indemnitor’s expense,
promptly cause an engineer or consultant satisfactory to the Indemnified Parties
to conduct any ADA assessment required by Lender (the scope of which shall be
determined in the sole and absolute discretion of the Indemnified Parties) and
promptly deliver the results of any such assessment.  Indemnitor shall cooperate
with and provide the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to the Property upon reasonable prior notice at
all reasonable times (except in case of emergency).

4    Indemnification  Indemnitor covenants and agrees, at its sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following:  (a) any presence of any Hazardous Substances in, on, above, or under
the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Indemnitor, any Person affiliated with Indemnitor, and any tenant or other user
of the Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor,



4

--------------------------------------------------------------------------------

 

and any tenant or other user of the Property in connection with any actual or
proposed Remediation of any Hazardous Substances at any time located in, under,
on or above the Property, whether or not such Remediation is voluntary or
pursuant to court or administrative order, including but not limited to any
removal, remedial or corrective action; (e) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Property or operations
thereon, including but not limited to any failure by Indemnitor, any Person
affiliated with Indemnitor, and any tenant or other user of the Property to
comply with any order of any Governmental Authority in connection with any
Environmental Laws; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with the Property, including but not limited to
costs to investigate and assess such injury, destruction or loss; (i) any acts
of Indemnitor, any Person affiliated with Indemnitor, and any tenant or other
user of the Property in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of Indemnitor, any Person affiliated with any
Indemnitor, and any tenant or other user of the Property in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death, or property or other
damage arising under any statutory or common law or tort law theory, including
but not limited to damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity in, on or at the Property and any
sidewalks, alleys or land in front of, adjoining or appurtenant to the Property
or any portion thereof and used in conjunction therewith; and (1) any present or
future non-compliance with the ADA and (m) misrepresentation or inaccuracy in
any representation or warranty or material breach or failure to perform any
covenants or other obligations pursuant to this Agreement.  Notwithstanding
anything set forth herein to the contrary, Indemnitor shall not be obligated to
indemnify the Indemnified Parties for any Hazardous Substance or noncompliance
with ADA which is first introduced to the Property on or after the date such
Indemnified Parties take title to and/or possession and control of the Property
through a receiver, foreclosure, deed-in-lieu of foreclosure, as mortgagee in
possession or by any other means.

5    Duty to Defend and Attorneys and Other Fees and Expenses.  Upon written
request by any Indemnified Party, Indemnitor shall defend same (if requested by
any Indemnified Party, in the name of the Indemnified Party) by attorneys and
other professionals reasonably approved by the Indemnified
Parties.  Notwithstanding the foregoing, any Indemnified Parties may, in their
sole and absolute discretion, engage their own attorneys and other professionals
to defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, providing
that no compromise or settlement shall be entered without Indemnitor’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed.  Upon
demand, Indemnitor shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.





5

--------------------------------------------------------------------------------

 

6    Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

The term “ADA” means the Americans with Disabilities Act of 1990, as amended and
supplemented from time to time, and any New York City laws, rules, and
regulations concerning the subject matter of the ADA.

The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of other actual or
threatened danger to human health or the environment.

The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act.  The term “Environmental Law” also
includes, but is not limited to, any present and future federal, state and local
laws, statutes ordinances, rules, regulations and the like, as well as common
law:  conditioning transfer of property upon a negative declaration or other
approval of a Governmental Authority of the environmental condition of the
Property; requiring notification or disclosure of Releases of Hazardous
Substances or other environmental condition of the Property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property; imposing conditions or requirements in connection
with permits or other authorization for lawful activity; relating to nuisance,
trespass or other causes of action related to the Property; and relating to
wrongful death, personal injury, or property or other damage in connection with
any physical condition or use of the Property.

The term “Governmental Authority” means any federal, state or local political
subdivision, governmental authority, agency, commission or board.

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in similar properties for the purposes of cleaning or
other maintenance or operations and otherwise in compliance with all
Environmental Laws.





6

--------------------------------------------------------------------------------

 

The term “Indemnified Parties” includes Lender, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan as
well as the respective directors, officers, shareholders, partners, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan
or the Property, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

The term “Person” means an individual, corporation, limited liability company,
non-profit corporation, partnership, limited partnership, joint venture, trust,
joint stock company, unincorporated organization, association, Governmental
Authority or other business entity.

The term “Release” with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Substances or to anything referred to herein.

The term “Property” means the Property listed on Schedule A attached hereto.

7    Unimpaired Liability.  The liability of Indemnitor under this Agreement
shall in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Mortgage or any other Loan



7

--------------------------------------------------------------------------------

 

Document to or with Lender by Indemnitor or any Person who succeeds Indemnitor
or any Person as owner of the Property.  In addition, the liability of
Indemnitor under this Agreement shall in no way be limited or impaired by
(i) any extensions of time for performance required by the Note, the Loan
Agreement, the Mortgage or any of the other Loan Documents, (ii) any sale or
transfer of all or part of the Property, (iii) any exculpatory provision in the
Note, the Loan Agreement, the Mortgage, or any of the other Loan Documents
limiting Lender’s recourse to the Property or to any other security for the
Note, or limiting Lender’s rights to a deficiency judgment against Indemnitor,
(iv) the accuracy or inaccuracy of the representations and warranties made by
Indemnitor under the Note, the Mortgage or any of the other Loan Documents or
herein, (v) the release of Indemnitor or any other Person from performance or
observance of any of the agreements, covenants, terms or condition contained in
any of the other Loan Documents by operation of law, Lender’s voluntary act, or
otherwise, (vi) the release or substitution in whole or in part of any security
for the Note, or (vii) Lender’s failure to record the Mortgage or file any UCC
financing statements (or Lender improper recording or filing of any thereof) or
to otherwise perfect, protect, secure or insure any security interest or lien
given as security for the Note; and, in any such case, whether with or without
notice to Indemnitor and with or without consideration.

8    Enforcement.  Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral or without
first having recourse to the Note, the Loan Agreement, the Mortgage, or any
other Loan Documents or any of the Property, through foreclosure proceedings or
otherwise, provided, however, that nothing herein shall inhibit or prevent
Lender from suing on the Note, foreclosing, or exercising any power of sale
under, the Mortgage, or exercising any other rights and remedies
thereunder.  This Agreement is not collateral or security for the debt of
Indemnitor pursuant to the Loan, unless Lender expressly elects in writing to
make this Agreement additional collateral or security for the debt of Indemnitor
pursuant to the Loan, which Lender is entitled to do in its sole and absolute
discretion.  It is not necessary for an Event of Default to have occurred
pursuant to and as defined in the Mortgage for Indemnified Parties to exercise
their rights pursuant to this Agreement.  Indemnitor is fully and personally
liable for the obligations pursuant to this Agreement and such liability is not
limited to the original or amortized principal balance of the Loan or the value
of the Property.

9    Survival.  The obligations and liabilities of Indemnitor under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the
Mortgage.  Notwithstanding the foregoing or anything to the contrary contained
herein, Indemnitor shall not have any liability with respect to Hazardous
Substances which are (a) first introduced to the Property due to the gross
negligence or willful misconduct of Lender, its agents or representatives, or
(b) first introduced to the Property on or after the date upon which the
Mortgagee takes possession and/or control of the Property, through a receiver,
foreclosure, deed-in-lieu of foreclosure or as mortgagee in possession.

10    Interest.  Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
Default Interest Rate from the date of demand until paid in full.





8

--------------------------------------------------------------------------------

 

11    Waivers.

(a)    To the fullest extent permitted by law, Indemnitor hereby waives (i) any
right or claim of right to cause a marshaling of Indemnitor’s assets or to cause
Lender or other Indemnified Parties to proceed against any of the security for
the Loan before proceeding under this Agreement against Indemnitor; (ii) and
relinquishes all rights and remedies accorded by applicable law to indemnitors
or guarantors, except any rights of subrogation which Indemnitor may have,
provided that the indemnity provided for hereunder shall neither be contingent
upon the existence of any such rights of subrogation nor subject to any claims
or defenses whatsoever which may be asserted in connection with the enforcement
or attempted enforcement of such subrogation rights including, without
limitation, any claim that such subrogation rights were abrogated by any acts of
Lender or other Indemnified Parties; (iii) the right to assert a counterclaim,
other than a mandatory or compulsory counterclaim, in any action or proceeding
brought against or by Lender or other Indemnified Parties; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon;
(v) presentment for payment, demand of payment, protest or notice of nonpayment
or failure to perform or observe, or other proof, or notice or demand; and
(vi) all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose.  Notwithstanding anything to
the contrary contained herein, Indemnitor hereby agrees to postpone the exercise
of any rights of subrogation with respect to any collateral securing the Loan
until the Loan shall have been paid in full.

(b)    INDEMNITOR AND, BY ITS ACCEPTANCE HEREOF, LENDER, EACH HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR
THE LOAN EVIDENCED BY THE NOTE, THE MORTGAGE, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION
THEREWITH.

12    Subrogation.  Indemnitor shall take any and all reasonable actions,
including institution of legal action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such Persons
responsible for the presence of any Hazardous Substances at, in, on, under or
near the Property or otherwise obligated by law to bear the cost.  Indemnified
Parties shall be and hereby are subrogated to all of Indemnitor’s rights now or
hereafter in such claims.

13    Indemnitor’s Representations and Warranties.  Indemnitor represents and
warrants that:

(a)    it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor, enforceable in accordance with its
terms;



9

--------------------------------------------------------------------------------

 

(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of Indemnitor and will not result in the breach of any term
or provision of the charter, by-laws, partnership or trust agreement, or other
governing instrument of Indemnitor or result in the breach of any term or
provision of, or conflict with or constitute a default under, or result in the
acceleration of any obligation under, any agreement, indenture or loan or credit
agreement or other instrument to which Indemnitor or the Property is subject, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Indemnitor or the Property is subject;

(c)    except as otherwise expressly set forth in the Disclosure Schedule, to
the best of Indemnitor’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened against it which, either in any one instance
or in the aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of Indemnitor, or in any
material impairment of the right or ability of Indemnitor to carry on its
business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;

(d)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

(e)    to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

(f)    this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.

14    No Waiver.  No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

15    Notice of Legal Actions.  Each party hereto shall, within ten (10) days of
receipt thereof, give written notice to the other party hereto of (i) any
notice, advice or other communication from any Governmental Authority or any
source whatsoever with respect to Hazardous Substances or the ADA on, from or
affecting the Property, and (ii) any legal action brought against such party or
related to the Property, with respect to which Indemnitor may have liability
under this Agreement.  Such notice shall comply with the provisions of
Section 18 hereof.

16    Examination of Books and Records.  Indemnified Parties and their
accountants shall have the right at all reasonable times upon reasonable prior
notice to examine the records, books, management and other papers of Indemnitor
which reflect upon its financial condition, at the Property or at the office
regularly maintained by Indemnitor where the books and records are
located.  Indemnified Parties and their accountants shall have the right to make
copies and extracts from the foregoing records and other papers.  In addition,
at reasonable times and upon reasonable



10

--------------------------------------------------------------------------------

 

notice, Indemnified Parties and their accountants shall have the right to
examine and audit the books and records of Indemnitor pertaining to the income,
expenses and operation of the Property during reasonable business hours at the
office of Indemnitor where the books and records are located.

17    Taxes.  Indemnitor has filed all federal, state, county, municipal, and
city income and other tax returns required to have been filed by it and has paid
all taxes and related liabilities which have become due pursuant to such returns
or pursuant to any assessments received by it.  Indemnitor has no knowledge of
any basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

18    Notices.  All notices or other written communications hereunder shall be
made in accordance with the Mortgage.

19    Duplicate Originals; Counterparts.  This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original.  This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.  The failure of any party hereto
to execute this Agreement, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

20    No Oral Change.  This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

21    Headings, Etc.  The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

22    Number and Gender/Successors and Assigns.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may
require.  Without limiting the effect of specific references in any provision of
this Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor, all of whom shall
be bound by the provisions of this Agreement, and the obligations and
liabilities of each such Person shall be joint and several, provided that no
obligation of Indemnitor may be assigned except with the written consent of
Lender.  Each reference herein to Lender shall be deemed to include its
successors and assigns.  This Agreement shall inure to the benefit of
Indemnified Parties and their respective successors and assigns forever.

23    Release of Liability.  Any one or more parties liable upon or in respect
of this Agreement may be released with the written consent of Lender without
affecting the liability of any party not so released.





11

--------------------------------------------------------------------------------

 

24    Rights Cumulative.  The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Lender has under the Note, the
Mortgage, the Loan Agreement or the other Loan Documents or would otherwise have
at law or in equity.

25    Inapplicable Provisions.  If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

26    Governing Law.

A.    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
INDEMNITOR AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE SECURED BY THE MORTGAGE WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES HEREBY AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO
THE PROPERTY SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST
EXTENT PERMITTED BY LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

B.    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR INDEMNITOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND INDEMNITOR WAIVES
ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR



12

--------------------------------------------------------------------------------

 

PROCEEDING, AND INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  INDEMNITOR DOES HEREBY DESIGNATE
AND APPOINT:

Jeffrey M. Diamond, Esq.

Marcus Rosenberg & Diamond LLP

488 Madison Avenue, 17th Floor

New York, NY 10022-5702

﻿

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AUTHORIZED AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  INDEMNITOR (I) SHALL GIVE
PROMPT NOTICE TO AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AUTHORIZED AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

27    Miscellaneous.

(a)    Wherever pursuant to this Agreement (i) Lender exercises any right given
to it approve or disapprove, (ii) any arrangement or term is to be satisfactory
to Lender, or (iii) any other decision or determination is to be made by Lender,
the decision of Lender to approve or disapprove, all decisions that arrangements
or terms are satisfactory or not satisfactory and all other decisions and
determinations made by Lender, shall be in the sole and absolute discretion of
Lender and shall be final and conclusive, except as may be otherwise expressly
and specifically provided herein.

(b)    Wherever pursuant to this Agreement it is provided that Indemnitor pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable legal fees and disbursements of Lender, whether retained
firms, the reimbursements for the expenses of the in-house staff or otherwise.

[Signature is on the following page]

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this ADA and Environmental Indemnity Agreement has been
executed by Indemnitor and is effective as of the day and year first above
written.

﻿

 

 

 

:  Citadel Cinemas, Inc.,

 

 

   [s] Gilbert Avanes

 

 

 

 

 

   [s] Gilbert Avanes

 

 

 

 

﻿

INDEMNITOR:

SUTTON HILL PROPERTIES, LLC,

a Nevada limited liability company,

qualified to do business in New York

By:  Citadel Cinemas, Inc.,

a Nevada corporation

its Manager

By:     [s] Gilbert Avanes

Name:  Gilbert Avanes

Title:  Chief Financial Officer and

Treasurer

READING INTERNATIONAL, INC.,

a Nevada corporation

By:              [s] Gilbert Avanes

Name:  Gilbert Avanes

Title:  EVP, Chief Financial Officer

and Treasurer

﻿

 

14

--------------------------------------------------------------------------------

 

﻿

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENTCIVIL CODE § 1189

﻿

﻿

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

﻿

)

 

State of California _____________________)

County of ____________________________)

 

﻿

﻿

 

 

On ___________________ before me, /s/ Michael James Conroy “as Notary Public”,

DateHere Insert Name and Title of the Officer

personally appeared /s/ Gilbert Avanes

Name(s) of Signer(s)

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

﻿

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature /s/ Michael James Conroy

Signature of Notary Public

Place Notary Seal Above

﻿

OPTIONAL

 

Though this section is optional, completing this information can deter
alteration of the document or fraudulent reattachment of this form to an
unintended document.

Description of Attached Document

Title or Type of Document:  _____________________ Document Date: 
________________________________

Number of Pages:  ______ Signer(s) Other Than Named Above: 
______________________________________

Capacity(ies) Claimed by Signer(s)

Signer’s Name:  _______________________________

☐ Corporate Officer — Title(s): _________________

☐ Partner — ☐ Limited ☐ General

☐ Individual☐ Attorney in Fact

☐ Trustee☐ Guardian or Conservator

☐ Other:  ____________________________________

Signer Is Representing:  ________________________

____________________________________________

Signer’s Name:  _______________________________

☐ Corporate Officer — Title(s):  _________________

☐ Partner — ☐ Limited ☐ General

☐ Individual☒ Attorney in Fact

☐ Trustee☐ Guardian or Conservator

☐ Other:  ____________________________________

Signer Is Representing:  ________________________

____________________________________________

©2014 National Notary Association • www.NationalNotary.org • 1-800-US NOTARY
(1-800-876-6827) Item #5907





15

 

--------------------------------------------------------------------------------

 

SCHEDULE A
DESCRIPTION OF PROPERTY

ALL that certain plot piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City of New York, County of New York, State of New York,
bounded and described as follows:

BEGINNING at the point of the easterly side of Third Avenue, distant northerly
100 feet 4 inches from the corner formed by the intersection of the northerly
side of 59th Street and the easterly side of Third Avenue:

RUNNING THENCE easterly parallel with the northerly side of 59th Street and part
of the way through a party wall, 105 feet;

THENCE northerly parallel with Third Avenue, 75 feet ¼  inch;

THENCE westerly parallel with 59th Street, 105 feet to the easterly side of
Third Avenue; and

THENCE southerly along the easterly side of Third Avenue, 75 feet ¼  inch to the
point or place of BEGINNING.



16

 

--------------------------------------------------------------------------------